Exhibit 10.4

 

Pledge Agreement

 

This Pledge Agreement (this “Agreement”) is dated as of April 22, 2016, among
TWIN DISC, INCORPORATED, a Wisconsin corporation (the “Borrower”) and MILL-LOG
EQUIPMENT CO., INC., an Oregon corporation (“Mill-Log Equipment” and together
with the Borrower, each individually a “Pledgor”, and individually and
collectively, jointly and severally, the “Pledgors”), each with its mailing
address as set forth in Section 10(c) hereof, and BANK OF MONTREAL, as
“Administrative Agent” for the secured lenders (the “Secured Parties”) under the
Credit Agreement referenced below dated on even date herewith (in such capacity,
together with its successors and assigns in such capacity, if any, the “Agent”),
with its mailing address as set forth in Section 10(c) hereof.

 

Preliminary Statements

 

A.     The Borrower has requested that the Lenders (as hereinafter defined) from
time to time extend credit or otherwise make financial accommodations available
to or for the account of the Borrower, including, without limitation, pursuant
to the terms of that certain Credit Agreement dated as of even date herewith,
among the Borrower, the financial institutions from time to time party thereto
as lenders (the “Lenders”), the Agent, as the same may from time to time be
amended, restated, supplemented, or otherwise modified (the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement). Mill-Log Equipment is a Guarantor
under the Credit Agreement.

 

B.     As a condition to extending credit or otherwise making financial
accommodations available to or for the account of the Borrower, the Agent and
the other Secured Parties each require, among other things, that each Pledgor
pledge and assign to the Agent, for the ratable benefit of the Lenders and the
Letter of Credit Issuer, and grant to the Agent, for the ratable benefit of the
Secured Parties, a security interest in all of the Pledged Collateral (as
defined below), whether now owned or hereafter acquired, to secure prompt
payment and full performance of the Secured Obligations (as defined below).

 

Now, therefore, in consideration of the benefits accruing to each Pledgor, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.      Pledge of Collateral. As collateral security for the payment,
performance and observance of all of the Secured Obligations, each Pledgor
hereby pledges and assigns to Agent (and its agents and designees), for the
benefit of the Secured Parties, and grants to Agent (and its agents and
designees), for the benefit of the Secured Parties, a continuing security
interest in, all of the following property of such Pledgor, wherever located and
whether now or hereafter existing and whether now owned or hereafter acquired
(all being collectively referred to herein as the “Pledged Collateral”):

 

(a)      those certain shares of capital stock or other equity interests owned
beneficially and, if applicable, of record by each Pledgor listed on Schedule I
attached hereto and made a part hereof (provided that the Pledged Collateral
shall not include more than 65% of any voting capital stock or other voting
equity interests of foreign issuers owned beneficially and, if applicable, of
record by any Pledgor), and all cash, dividends, other securities, instruments,
rights, and other property at any time and from time to time received or
receivable in respect thereof or in exchange for all or any part thereof,
including without limitation, dividends, distributions, warrants, profits,
rights to subscribe, rights to return of its contribution, conversion rights,
liquidating dividends, and other rights (subject to Section 7 below);

 

 
 

--------------------------------------------------------------------------------

 

  

(b)      all other property hereafter delivered to the Agent (or any agent or
bailee holding on behalf of the Agent) by each Pledgor in substitution for or in
addition to any of the foregoing, and all certificates and instruments
representing or evidencing such other property and all cash, dividends, other
securities, instruments, rights, and other property at any time and from time to
time received or receivable in respect thereof or in exchange for all or any
part thereof, including without limitation, dividends, distributions, warrants,
profits, rights to subscribe, conversion rights, liquidating dividends, and
other rights; and

 

(c)      all Proceeds of all of the foregoing.

 

All terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of Wisconsin as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide.

 

Section 2.     Secured Obligations Hereby Secured. The security interest created
hereby in the Pledged Collateral constitutes continuing collateral security for
all of the following obligations, whether now existing or hereafter incurred
(the “Secured Obligations”):

 

(a)      the prompt payment by each Loan Party, as and when due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all amounts from time to time owing by it in respect of (i) the
Obligations, and (ii) in the case of a Loan Party that is a Guarantor, all
amounts from time to time owing by such Loan Party in respect of its guaranty
made pursuant to Section 10 of the Credit Agreement or under any other Guaranty
to which it is a party; and

 

(b)     the due performance and observance by each Loan Party of all of its
other obligations from time to time existing in respect of the Loan Documents
and all documents evidencing the Obligations.

 

Section 3.      Pledged Collateral.

 

(a)      On or before June 21, 2016, all certificates or instruments
representing or evidencing the Pledged Collateral must be delivered to and held
by or on behalf of the Agent pursuant to this Agreement and must be in suitable
form for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Agent. The Agent has the right, at any time after an Event of Default (as
defined herein) has occurred and is continuing and which has not been waived in
writing by the Agent, in its reasonable discretion and without notice to any
Pledgor, to transfer to or to register any or all of the Pledged Collateral in
the name of the Agent or any of its nominees. In addition, the Agent has the
right at any time to exchange certificates or instruments representing or
evidencing any or all of the Pledged Collateral for certificates or instruments
of smaller or larger denominations.

 

(b)      Except as provided in Section 7 below, in the event that any Pledgor
receives any cash, dividends, other securities, instruments, rights, or other
property at any time and from time to time received or receivable in respect of
any of the Pledged Collateral, or in exchange for all or any part thereof,
including without limitation, dividends, distributions, warrants, profits,
rights to subscribe, conversion rights, liquidating dividends, and other rights,
such Pledgor acknowledges that the same will be received IN TRUST for the Agent
and will immediately deliver the same to the Agent in original form of receipt,
together with any stock or bond powers, assignments, endorsements, or other
documents or instruments as the Agent may request to establish, protect, or
perfect the Agent’s interest in respect of such Pledged Collateral.

 

 
2

--------------------------------------------------------------------------------

 

  

Section 4.      Representations and Warranties. Each Pledgor represents and
warrants that:

 

(a)      Such Pledgor is the sole legal, beneficial, and, if applicable, record
owner of its Pledged Collateral (or, in the case of after-acquired Pledged
Collateral, will be the sole such owner thereof), having good and marketable
title thereto, free of all liens, security interests, encumbrances, or claims of
any kind other than those in favor of the Agent under this Agreement.

 

(b)      All capital stock or other equity interests constituting such Pledgor’s
Pledged Collateral: (i) have been duly authorized, are validly issued,
fully-paid and non-assessable and free of preemptive rights; (ii) are not
subject to any restrictions upon the voting rights or upon the transfer thereof;
(iii) constitute (A) all capital stock or other equity interests of the domestic
issuers, if any, of such Pledged Collateral owned beneficially and of record by
such Pledgor and (B) no more than 65% of the voting capital stock or other
voting equity interests of the foreign issuers of such Pledged Collateral; and
(iv) include the percentages of the issued and outstanding capital stock or
other equity interests as set forth on Schedule I attached hereto.

 

(c)      Without limiting any of the foregoing representations and warranties,
each Pledgor represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and in the Security Agreement are
true, correct, and complete as written.

 

(d)      No Loan Document contains any untrue statement of a material fact
regarding any Pledgor or its properties, nor fails to disclose any material fact
regarding any Pledgor or its properties necessary to make the statements
contained therein not materially misleading. There is no fact or circumstance
that any Pledgor has failed to disclose to the Agent in writing that could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.      Covenants. Until all of the Secured Obligations, both for
principal and interest, have been fully paid and satisfied and all agreements of
the Agent to extend credit to or for the account of the Borrower have expired or
otherwise have been terminated, each Pledgor shall:

 

(a)           preserve and protect its Pledged Collateral;

 

(b)      not create, incur, assume, or permit to exist any liens, encumbrances,
security interests, levies, assessments, or charges on or in any of its Pledged
Collateral, except liens permitted by the Loan Documents;

 

(c)      except as otherwise agreed to by the Agent, not sell, encumber or
otherwise dispose of or transfer any of its Pledged Collateral, or any right or
interest therein, and cause any issuer not to sell, encumber, or otherwise
dispose of or transfer any of its voting capital stock or other voting equity
interests of foreign issuers owned beneficially and, if applicable, of record by
any issuer, or any right or interest therein, and will: (i) cause the issuer(s)
of its Pledged Collateral not to issue any other voting stock in addition to or
in substitution for such Pledged Collateral, except to such Pledgor, or in
connection with outstanding stock options or with the prior written consent of
the Agent; and (ii) pledge hereunder, immediately upon such Pledgor’s
acquisition (directly or indirectly) thereof, any and all additional shares of
stock or other securities of the issuers of its Pledged Collateral;

 

 
3

--------------------------------------------------------------------------------

 

  

(d)      appear in and defend, at such Pledgor’s own expense, any action or
proceeding that may affect such Pledgor’s title to or the Agent’s interest in
such Pledgor’s Pledged Collateral;

 

(e)      promptly pay and discharge all taxes, assessments, and governmental
charges or levies imposed on such Pledgor or any of its Pledged Collateral
before the same become delinquent;

 

(f)      procure or execute and deliver, from time to time, in form and
substance satisfactory to the Agent, any stock powers, bond powers,
endorsements, assignments, financing statements, estoppel certificates, or other
writings deemed necessary or appropriate by the Agent to perfect, maintain, or
protect the Agent’s security interest in such Pledgor’s Pledged Collateral and
the priority thereof, and take such other action and deliver such other
documents, instruments, and agreements pertaining to such Pledgor’s Pledged
Collateral as the Agent may reasonably request to effectuate the intent of this
Agreement;

 

(g)      if the Agent gives value to enable such Pledgor to acquire rights in or
use of any of its Pledged Collateral, use such value only for such purpose; and

 

(h)      keep separate, accurate, and complete records of its Pledged Collateral
and provide the Agent with access thereto with the right to make extracts
therefrom and provide the Agent with such other information pertaining to such
Pledgor’s Pledged Collateral as the Agent may reasonably request from time to
time.

 

The Agent may, in its discretion at any time and from time to time, at the
Pledgors’ expense, pay any amount or do any act required of any Pledgor
hereunder or otherwise lawfully requested by the Agent to (i) enforce any Loan
Document or collect any Secured Obligations; (ii) protect, insure, maintain, or
realize upon any Pledged Collateral; or (iii) defend or maintain the validity or
priority of the Agent’s Liens in any Pledged Collateral, including any payment
of a judgment or any discharge of a Lien. All payments, costs, and expenses
(including extraordinary expenses) of the Agent under this Section shall be
jointly and severally payable by the Pledgors immediately without notice or
demand, shall constitute additional Secured Obligations secured hereby, and
shall bear interest from the date incurred to the date of payment thereof at the
rate specified in the Credit Agreement. Any payment made or action taken by the
Agent under this Section shall be without prejudice to any right to assert an
Event of Default or to exercise any other rights or remedies under the Loan
Documents. No payment made or action taken by the Agent under this Section shall
in any way obligate the Agent to take any further or future action with respect
thereto. The Agent, in making any payment hereby authorized, may do so according
to any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax lien or title or claim and may request reimbursement
thereof from any Pledgor for the amount of such sums and amounts so expended.

 

Section 6.      Authorized Action by the Agent

 

(a)      Subject to Section 7, each Pledgor hereby irrevocably appoints the
Agent as its attorney-in-fact to do (but the Agent shall not be obligated to and
shall not incur any liability to any Pledgor or any third party for failure to
do) any act that such Pledgor is obligated by this Agreement to do, and exercise
such rights and powers as such Pledgor might exercise with respect to such
Pledgor’s Pledged Collateral, including without limitation, the right to:

 

 
4

--------------------------------------------------------------------------------

 

  

(i)      collect by legal proceedings or otherwise and endorse, receive, and
receipt for all payments, proceeds and other sums and property now or hereafter
payable on or in respect of proceeds, and other sums and property now or
hereafter payable on or in respect of such Pledged Collateral, including
dividends, profits, and interest payments;

 

(ii)      enter into any extension, reorganization, deposit, merger, or
consolidation agreement or other agreement pertaining to any of such Pledged
Collateral, and in connection therewith, to: (A) deposit or surrender control of
such Pledged Collateral thereunder; (B) accept other property in exchange
therefor; and (C) do and perform such acts and things as the Agent may deem
proper; and any money or property secured in exchange therefor will be applied
to the Secured Obligations or held by the Agent pursuant to the provisions of
this Agreement;

 

(iii)      protect and preserve such Pledged Collateral;

 

(iv)      transfer such Pledged Collateral to its own or its nominee’s name; and

 

(v)      make any compromise, settlement, or adjustment, and take any action the
Agent deems advisable, with respect to such Pledged Collateral.

 

(b)      Each Pledgor agrees to reimburse the Agent upon demand for any costs
and reasonable expenses, including reasonable attorneys’ fees, that the Agent
may incur while acting as such Pledgor’s attorney-in-fact under this Agreement,
all of which costs and expenses are included in the Secured Obligations and are
payable upon demand. It is further agreed and understood between the parties
hereto that such care as the Agent gives to the safekeeping of its own property
of like kind constitutes reasonable care of each Pledgor’s Pledged Collateral
when in the Agent’s possession; provided, however, that the Agent will not be
required to make any presentment, demand, or protest, or give any notice and
need not take any action to preserve any rights against any prior party or any
other person in connection with the Secured Obligations or with respect to any
Pledged Collateral.

 

(c)      All the foregoing powers authorized in this Section 6, being coupled
with an interest, are irrevocable so long as any of the Secured Obligations are
outstanding.

 

Section 7.      Transfer, Voting, Dividends, Etc.

 

(a)      Notwithstanding any other provision of this Agreement, so long as no
Event of Default has occurred and is continuing and which has not been waived in
writing by the Agent:

 

(i)      each Pledgor is entitled to exercise all voting powers pertaining to
all shares of stock and other securities constituting its Pledged Collateral for
all purposes not inconsistent with the terms of this Agreement;

 

(ii)      each Pledgor is entitled to receive and retain all dividends (other
than shares of stock or liquidating dividends) and all interest payments payable
in respect of its Pledged Collateral; provided, that such dividends or interest
payments are permitted by the terms of the Credit Agreement and the other Loan
Documents; and provided, further, however, that all shares of stock or property
representing shares of stock or liquidating dividends or a distribution or
return of capital upon or in respect of the shares of stock constituting its
Pledged Collateral or resulting from a split-up, revision, or reclassification
of its Pledged Collateral or received in exchange therefor, as a result of a
merger, consolidation, or otherwise, must be paid or transferred directly to the
Agent immediately upon receipt thereof by such Pledgor and be retained by the
Agent as Pledged Collateral hereunder; and

 

 
5

--------------------------------------------------------------------------------

 

  

(iii)      in order to permit each Pledgor to exercise such voting powers and to
receive such dividends, the Agent will, if necessary and upon the written
request of such Pledgor, from time to time, execute and deliver to such Pledgor
appropriate proxies.

 

(b)      If any Event of Default has occurred, is continuing, is beyond all
applicable cure periods and which has not been waived in writing by the Agent:

 

(i)      the Agent or its nominee or nominees may, if the Agent so elects by
written notice to the Borrower and, without duplication, the applicable Pledgor,
have the sole and exclusive right to exercise all voting powers pertaining to
the shares of stock constituting such Pledgor’s Pledged Collateral, and may
exercise such powers in such manner as the Agent may elect, and such Pledgor
hereby grants the Agent an irrevocable proxy, coupled with an interest, to vote
such shares of stock; provided, however, that such proxy will terminate upon
termination of the Agent’s security interest in such Pledgor’s Pledged
Collateral; and

 

(ii)      all dividends and other distributions and profits made upon or in
respect of the Pledged Collateral and all interest payments must be paid
directly to and be retained by the Agent as Pledged Collateral hereunder (or
applied to the Secured Obligations, consistent with the terms of the Credit
Agreement and the Security Agreement).

 

Section 8.      Default and Remedies

 

(a)      The occurrence and continuance of any “Event of Default” (as defined in
the Credit Agreement) beyond all applicable cure periods and which has not been
waived in writing by the Agent shall constitute an “Event of Default” hereunder.

 

(b)      Upon the occurrence and the continuation of any Event of Default beyond
all applicable cure periods and which has not been waived in writing by the
Agent, the Agent shall have, in addition to all other rights provided herein or
in any other Loan Document or by law, the rights and remedies of a Agent under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights or remedies are asserted and regardless of whether the UCC applies to the
affected Pledged Collateral), and further the Agent may:

 

(i)      settle, compromise, or release, on terms acceptable to the Agent, in
whole or in part, any amounts owing on the Pledged Collateral, and to extend the
time of payment, in the Agent’s name or in the name of any Pledgor, in respect
thereof;

 

(ii)      apply to the payment of the Secured Obligations, or collect the
Pledged Collateral, notwithstanding any forfeiture of interest or loss of other
rights of any Pledgor against any obligor on its Pledged Collateral resulting
from such action; and

 

(iii)      sell or otherwise dispose of all or any part of the Pledged
Collateral in accordance with applicable law, either at public or private sale,
on any broker’s board or securities exchange, in lots or in bulk, for cash, on
credit, or otherwise, with or without representations or warranties, and upon
such terms as are acceptable to the Agent.

 

 
6

--------------------------------------------------------------------------------

 

  

(c)      The net cash proceeds resulting from the collection, liquidation, sale
or other disposition of the Pledged collateral will be applied as set forth in
Section 9.03(b) of the Credit Agreement.

 

(d)     If by reason of any prohibition contained in applicable federal
securities laws, Wisconsin securities laws or other state securities laws, as
now or hereafter in effect, or in any rules or regulations pertaining to any of
the foregoing laws, the Agent believes in its sole judgment that it is compelled
to resort to one or more private sales of shares of stock constituting Pledged
Collateral to a single purchaser or a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof, each Pledgor acknowledges and agrees that private sales of such Pledged
Collateral may be held notwithstanding that such sales may be at prices and on
other terms less favorable to the applicable Pledgor than if such Pledged
Collateral were sold at public sale. Each Pledgor further agrees that the Agent
has no obligation to delay the sale of any such Pledged Collateral for the
period of time necessary to permit registration of such Pledged Collateral, even
if the issuer thereof would, or should, agree to register such Pledged
Collateral for public sale under applicable securities laws. Each Pledgor
specifically agrees that private sales made under the foregoing circumstances
shall be deemed to have been made in a “commercially reasonable” manner.

 

(e)      Under this Section 8, the Agent is not under any duty or obligation
whatsoever to collect any dividends, interest, profits, or other payments due or
accruing in respect of the Pledged Collateral or to take any action to preserve
rights in connection with any Pledged Collateral, including without limitation,
making or giving any presentment, demands for performance, notices of
non-performance, protests, notices of protest, or notices of dishonor in
connection with any Pledged Collateral.

 

(f)      The Agent may deliver any Pledgor’s Pledged Collateral to such Pledgor
at any time and the receipt thereof by such Pledgor will be a complete and full
acquittance in respect of such Pledged Collateral so delivered, and the Agent
will thereafter be discharged from any liability or responsibility therefor.

 

(g)      Remedies Cumulative; No Waiver.

 

(i)      All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of each Pledgor contained in the Loan
Documents are cumulative and not in derogation or substitution of each other. In
particular, the rights and remedies of the Agent are cumulative, may be
exercised at any time and from time to time, concurrently or in any order, and
shall not be exclusive of any other rights or remedies that the Agent may have,
whether under any agreement, by law, at equity, or otherwise.

 

(ii)      The failure or delay of the Agent to require strict performance by any
Pledgor with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Pledged Collateral or otherwise, shall not operate as a
waiver thereof nor as establishment of a course of dealing. All rights and
remedies shall continue in full force and effect until all of the Secured
Obligations, both for principal and interest, have been fully paid and satisfied
and all agreements of the Agent to extend credit to or for the account of the
Borrower have expired or otherwise have been terminated. No modification of any
terms of any Loan Documents (including any waiver thereof) shall be effective,
unless such modification is specifically provided in a writing directed to each
Pledgor and executed by the Agent, and such modification shall be applicable
only to the matter specified. No waiver of any Default or Event of Default shall
constitute a waiver of any other Default or Event of Default that may exist at
such time, unless expressly stated. If the Agent accepts performance by any
Pledgor under any Loan Document in a manner other than that specified therein,
or during any Default or Event of Default, or if the Agent shall delay or
exercise any right or remedy under any Loan Document, such acceptance, delay, or
exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy.

 

 
7

--------------------------------------------------------------------------------

 

  

Section 9.     Application of Proceeds. The proceeds and avails of the Pledged
Collateral at any time received by the Agent after the occurrence and during the
continuation of any Event of Default beyond all applicable cure periods and
which has not been waived in writing by the Agent shall, when received by the
Agent in cash or its equivalent, be applied by the Agent as follows:

 

(i)     first, to the payment and satisfaction of all sums paid and costs and
expenses incurred by the Agent hereunder or otherwise in connection herewith,
including such monies paid or incurred in connection with protecting, preserving
or realizing upon the Pledged Collateral or enforcing any of the terms hereof,
including reasonable attorneys’ fees and court costs, together with any interest
thereon (but without preference or priority of principal over interest or of
interest over principal), to the extent the Agent is not reimbursed therefor by
any Obligor; and

 

(ii)     second, to the payment and satisfaction of the remaining Secured
Obligations, whether or not then due (in whatever order the Agent elects), both
for interest and principal.

 

Any surplus remaining after the full payment and satisfaction of the foregoing
shall be returned to the Borrower or to whomsoever the Agent reasonably
determines is lawfully entitled thereto.

 

Section 10.      Miscellaneous.

 

(a)     This Pledge Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect until all of the Secured Obligations,
both for principal and interest, have been fully paid and satisfied and all
agreements of the Secured Parties to extend credit to or for the account of the
Borrower have expired or otherwise have been terminated. Upon such termination
of this Security Agreement, the Agent shall, upon the request and at the expense
of the Borrower, forthwith release its security interest hereunder.

 

(b)      No amendment of this Agreement shall be effective unless in writing
signed by the Agent and the Pledgors. All of the rights, privileges, remedies
and options given to the Agent hereunder shall inure to the benefit of its
successors and assigns, and all the terms, conditions, covenants, agreements,
representations and warranties of and in this Agreement shall bind each Pledgor
and its legal representatives, successors and assigns, provided that no Pledgor
may assign its rights or delegate its duties hereunder without the Agent’s prior
written consent.

 

(c)     Except as otherwise specified herein, all notices hereunder shall be in
writing (including, without limitation, notice by facsimile) and shall be given
to the relevant party at its address or facsimile number set forth below, or
such other address or facsimile number as such party may hereafter specify by
notice to the other given by courier, by United States certified or registered
mail, by facsimile or by other telecommunication device capable of creating a
written record of such notice and its receipt.

 

 
8

--------------------------------------------------------------------------------

 

 

(i)

If to the Agent:

Bank of Montreal

 

 

111 West Monroe

 

 

Chicago, IL 60603

 

 

Attention: Asset Based Lending

 

 

Facsimile No.: (312) 765-1641

 

 

 

 

with a copy to: 

Michael Best & Friedrich LLP

 

 

100 East Wisconsin Avenue, Suite 3300

 

 

Milwaukee, Wisconsin 53202

 

 

Attention: Alexander P. Fraser, Esq.

 

 

Facsimile No.: (414) 271-0656

 

 

apfraser@michaelbest.com 

 

 

 

(ii) 

If to a Pledgor:

Twin Disc, Incorporated

 

 

1328 Racine Street

 

 

Racine, Wisconsin 53403

 

 

Attention: Chief Financial Officer

 

 

Facsimile No.: (262) 638-4481

 

 

 

 

with a copy to:

von Briesen & Roper, s.c.

 

 

411 East Wisconsin Avenue, Suite 1000

 

 

Milwaukee, Wisconsin 53202

 

 

Attention: Brion Winters, Esq.

 

 

Facsimile No.: (414) 238-6445

 

 

bwinters@vonbriesen.com

 

(d)     In the event and to the extent that any provision hereof shall be deemed
to be invalid or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court, this Agreement shall
to such extent be construed as not containing such provision, but only as to
such locations where such law or interpretation is operative, and the invalidity
or unenforceability of such provision shall not affect the validity of any
remaining provisions hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect.

 

(e)     This Agreement shall be deemed to have been made in the State of
Wisconsin and shall be governed by, and construed in accordance with, the laws
of the State of Wisconsin. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provision hereof.

 

(f)     This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. Each
Pledgor acknowledges that this Agreement is and shall be effective upon its
execution and delivery to the Agent, and it shall not be necessary for the Agent
to execute this Agreement or any other acceptance hereof or otherwise to signify
or express its acceptance hereof. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(g)     Each Pledgor hereby submits to the non-exclusive jurisdiction of the
United States District Court for the Eastern District of Wisconsin and of any
Wisconsin state court sitting in the City of Milwaukee for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each Pledgor irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
form. Each Pledgor and the Agent each hereby irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

[Signature Page Follows]

 

 
9

--------------------------------------------------------------------------------

 

 

In Witness Whereof, each Pledgor has caused this Pledge Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

TWIN DISC, INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Jeffrey S. Knutson

 

 

 

Title: Vice President – Finance and Chief Financial Officer

 

          MILL-LOG EQUIPMENT CO., INC.                     By:         Name:
Dennis Hoff       Title: President  

 

 

Accepted and agreed to as of the day and year first above written.

 

 

BANK OF MONTREAL,

 

  as Administrative Agent  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Jason Hoefler

 

 

 

Title: Director

 

 

 
[Signature Page to Pledge Agreement] 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

Pledgor

Entity Owned by Grantor

Percentage Interest/Number of Shares/Interests

Owned by Grantor

Twin Disc, Incorporated

Mill-Log Equipment Co., Inc. (an Oregon corporation)

100% owned by Twin Disc, Incorporated

Twin Disc, Incorporated

Twin Disc International, S.P.R.L. (a Belgian corporation)

157,573 Ordinary Shares owned by Twin Disc, Incorporated;

1 Ordinary Share owned by John Batten; and

10,835 Preferred Shares owned by Twin Disc, Incorporated

Twin Disc, Incorporated

Twin Disc (Pacific) Pty. Ltd. (an Australian corporation)

100% owned by Twin Disc, Incorporated

Twin Disc, Incorporated

Twin Disc (Far East) Ltd. (a Delaware corporation operating in Singapore)

100% owned by Twin Disc, Incorporated

Twin Disc, Incorporated

Twin Disc (Far East) Pte. Ltd. (a Singapore corporation)

1 Share owned by Twin Disc, Incorporated

Twin Disc, Incorporated

Twin Disc Nico Co., Ltd (a Japanese corporation)

66% owned by Twin Disc, Inc.; and

34% owned by Hitachi

Twin Disc, Incorporated

Twin Disc Japan (a Japanese corporation)

100% owned by Twin Disc, Incorporated

Twin Disc, Incorporated

Twin Disc Netherlands Holdings B.V. (a Netherlands corporation)

100% owned by Twin Disc, Incorporated

Mill-Log Equipment Co., Inc.

Mill Log Wilson Equipment (a Canadian corporation)

100% owned by Mill-Log Equipment Co., Inc.

 

 

Schedule I to Pledge Agreement